Per Curiam:
The action is upon a “bond or other obligation for the payment of a specific sum of money,” and is, therefore, one of those covered by and provided for in subdivision 3 of rule 5 of the Rules for the Regulation of the Trial Terms of the Supreme Court in the First Judicial District. We find in the papers on appeal no sufficient ground for denying plaintiff’s motion to place it upon the special calendar for trial. It is of no moment that defendant offers a defense which may take some time to try. The object of including cases of this character upon the special calendar is to compel a speedy determination of claims arising upon positive obligations to pay money. Whether the case takes a longer or shorter time to try is immaterial. The order appealed from should be reversed, with ten dollars costs and disbursements, and motion granted. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted.